 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   CAROLINA DIAZ,                                         Case No.: 2:17-cv-02246-JCM-VCF
12             Plaintiff(s),                                                Order
13   v.                                                                [Docket No. 29]
14   G. DAVID RICHARDSON, et al.,
15             Defendant(s).
16         An early neutral evaluation is currently set for June 26, 2019. Docket No. 27. Pending
17 before the Court is a stipulation to continue the early neutral evaluation to sometime after
18 September 9, 2019. Docket No. 29. The Court is not inclined to grant that relief, as an early
19 neutral evaluation is supposed to occur at the early stages of a case. See Local Rule 16-6(d). While
20 it is clear from the stipulation that Plaintiff will be out of the country on June 26, 2019, it is not
21 clear whether she is also attempting to show that she is unable to attend the early neutral evaluation
22 on a date prior to her departure.1
23         Accordingly, the stipulation is GRANTED in part and DENIED in part. The Court
24 VACATES the early neutral evaluation scheduled for June 26, 2019. The parties shall file, by
25 May 23, 2019, an amended stipulation identifying whether all required participants are available
26
27         1
             The Court is certainly mindful of medical limitations, but the limitation identified in the
   stipulation does not appear to impact the ability to attend an early neutral evaluation. To the extent
28 Plaintiff believes it does preclude her attendance, she may so explain in the amended stipulation.

                                                     1
 1 for an early neutral evaluation to occur at (1) 1:30 p.m. on June 3, 2019; (2) 1:30 p.m. on June 4,
 2 2019; (3) 9:30 a.m. on June 17, 2019; and/or (4) 9:30 a.m. on June 20, 2019.2
 3         IT IS SO ORDERED.
 4         Dated: May 22, 2019
 5                                                              ______________________________
                                                                Nancy J. Koppe
 6                                                              United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
           2
             If all required participants are available on more than one of these dates and times, the
28 stipulation shall identify all of those dates and times.

                                                    2
